Appeal by defendant, as limited by his motion, from three sentences of the County Court, Suffolk County, all imposed April 19, 1976, upon his pleas of guilty to petit larceny (two counts) and burglary in the third degree, the sentences being definite terms of imprisonment of one year on the petit larceny convictions and an indeterminate term of imprisonment with a maximum of seven years on the burglary conviction, all sentences to run concurrently. Sentences imposed upon the convictions of petit larceny aflirmed. No opinion. Sentence imposed upon the conviction of burglary in the third degree modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment with a maximum of four years. As so modified, the said sentence is affirmed. The sentence imposed upon the burglary conviction was excessive to the extent indicated herein. Cohalan, Acting P. J., Margett, Damiani and Rabin, JJ., concur.